Name: Commission Regulation (EEC) No 153/92 of 23 January 1992 amending Regulation (EEC) No 3201/90 laying down detailed rules for the description and presentation of wines and grape musts
 Type: Regulation
 Subject Matter: beverages and sugar;  foodstuff;  marketing;  food technology
 Date Published: nan

 Avis juridique important|31992R0153Commission Regulation (EEC) No 153/92 of 23 January 1992 amending Regulation (EEC) No 3201/90 laying down detailed rules for the description and presentation of wines and grape musts Official Journal L 017 , 24/01/1992 P. 0020 - 0024 Finnish special edition: Chapter 3 Volume 40 P. 0102 Swedish special edition: Chapter 3 Volume 40 P. 0102 COMMISSION REGULATION (EEC) No 153/92 of 23 January 1992 amending Regulation (EEC) No 3201/90 laying down detailed rules for the description and presentation of wines and grape mustsTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine (1), as last amended by Regulation (EEC) No 1734/91 (2), and in particular Article 72 (5) thereof, Whereas Council Regulation (EEC) No 2392/89 (3), as last amended by Regulation (EEC) No 2356/91 (4), lays down general rules for the description and presentation of wines and grape musts; Whereas Commission Regulation (EEC) No 3201/90 (5), as last amended by Regulation (EEC) No 3298/91 (6), lays down detailed rules for the description and presentation of wines and grape musts; Whereas, in view of Chile's request, provision should be made for wines originating in that country and obtained exclusively from two varieties to be able to bear the names of those two varieties when they are marketed in the Community; Whereas the 'Clavelin' type of bottle has traditionally been used exclusively in France for certain quality wines psr; whereas this type of bottle may recall certain characteristics or a particular origin of the wine in question; whereas it would seem appropriate to maintain this restriction; Whereas in Portugal 'Cantil' bottles have traditionally been used on a general basis for rosÃ © wines; whereas for other wines such bottles may also be regarded as traditional; whereas, however, in the light of the reorganization for designations in Portugal, following its accession to the Community, it is not possible currently to draw up a precise list of such designations; whereas, nevertheless, there are no good reasons to prevent wines traditionally presented in 'Cantil' bottles from maintaining this form of presentation, particularly in the case of quality wines psr and vinho regional; whereas provision should therefore be made that this type of bottle shall be used only for rosÃ © wines and for quality wines psr and vinho regional traditionally presented thus prior to their classification; Whereas South Africa, Argentina, Hungary and Czechoslovakia have requested that Annexes I, II and IV to Regulation (EEC) No 3201/90 be adapted; whereas those requests should be acceded to; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 3201/90 is hereby amended as follows: 1. In Article 13 (2) (a), 'New Zealand and Australia' is replaced by 'New Zealand, Australia and Chile'. 2. Article 20 is amended as follows: - subparagraph (c) is added to Article 20 (1): '(c) "Clavelin" means a short-necked glass bottle, containing 0,62 l, consisting of a cylindrical body topped by broad shoulders giving a squat appearance, the ratio between the overall height and the base diameter being approximately 2,75 and that between the height of the cylindrical section and the overall height being 1 : 2.' - paragraph 2 (b) (i) is replaced by: '(i) as regards wine originating in the Community: - in Germany, Italy and Greece, to the wines listed in Annex V, - in Portugal, to rosÃ © wines and to other quality wines psr and vinho regional in respect of which it has been shown that presentation in "Cantil" bottles was a fair and traditional practice before their classification as "quality wines psr and vinho regional".' - The following subparagraph is added to Article 20 (2): '(c) Bottles of the "Clavelin" type shall be used exclusively for the quality wines psr listed in Annex V.' 3. Annexes I, II, IV and V are amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 January 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 84, 27. 3. 1987, p. 1. (2) OJ No L 163, 26. 6. 1991, p. 6. (3) OJ No L 232, 9. 8. 1989, p. 13. (4) OJ No L 216, 3. 8. 1991, p. 1. (5) OJ No L 309, 8. 11. 1990, p. 1. (6) OJ No L 312, 13. 11. 1991, p. 20. ANNEX I. Annex I to Regulation (EEC) No 3201/90 is hereby amended as follows: Vino reservado is deleted from part 3 (ARGENTINA). II. Annex II to Regulation (EEC) No 3201/90 is hereby as amended as follows: 1. In point 1 (SOUTH AFRICA): (a) the following sub-regions are added to 3 (Wine-growing region Paarl): '- Franschhoek Vallei (Franschhoek Valley) - Wellington'; (b) In 4 (Wine-growing region Swartland), the sub-regions: 'Riebeeckberg' and 'Groenkloof' are replaced by 'Riebeekberg' and 'Groenekloof'. (c) Point 10 is replaced by: '10. Wine-growing region Olifantsrivier (Olifantsriver): sub-regions: - Spruitdrift - Koekenaap - Lutzville Vallei (Lutzville Valley) - Vredendal'; (d) Point 11 is replaced by: '11. Wine-growing region Klein Karoo: sub-regions: - Montagu - Tradouw'. (e) The following wine-growing regions are added: '17. Wine-growing region Riuterbosch. 18. Wine-growing region Boberg'. 2. Point 3 (ARGENTINA) is replaced by: '3. ARGENTINA Wines bearing one of the following names of the wine-growing region or sub-region of origin 1. Mendoza: - Tupungato - Tunuyan - La Consulta - San Carlos - MaipÃ º - Lujan de Cuyo - San MartÃ ­n - Santa Rosa - Lavalle - Las Heras - La Paz - Barrancas (MaipÃ º) - Godoy Cruz - San Rafael - La Paredes - El Cerrito - Cuadro Benegas - Rama Caida - CaÃ ±ada Seca - Villa Atuel - General Alvear - Cuadro Nacional - Agrelo - Guaymallen 2. San Juan 3. Neuquen 4. Rio Negro (Region de las zonas frias): - Alto Valle del Rio Negro - Valle medio del Rio Negro - Valle inferior del Rio Negro - Rio Colorado 5. Valles Calchaquies: - Cafayate: - Yacochuya - Lorohuasi - TolombÃ ³n - San Carlos: - San Carlos - AnimanÃ ¡ - Angastaco - Molinos 6. San Luis 7. Catamarca 8. Injuy 9. Salta 10. TucumÃ ¡n'. 3. In point 11 (HUNGARY), is amended as follows: (a) In point 1 the names: 'Vaskut', 'Hosszuhegy', 'CsaszartoeltÃ ©s', 'Asotthalom', 'Csavoly' 'Csengod', 'Kasjantyu', 'Akaszto', 'Tiszaujfalu', 'Kekhegy', 'Svivarvanyoshegy', 'Pahi' and 'Boszorkanyhegy' shall read respectively: 'VaskÃ ºt', 'HosszÃ ºhegy', 'CsÃ ¡szÃ ¡rtoeltÃ ©s', 'Ã sotthalom', 'CsÃ ¡voly', 'CsengÃ µd', 'KaskantyÃ º', 'AkasztÃ ³', 'TiszaÃ ºjfalu', 'KÃ ©khegy', 'SzivÃ ¡rvÃ ¡nyoshegy', 'PÃ ¡hi' and 'BosorkÃ ¡nyhegy'; (b) In point 2 the names: 'Mor', 'Dunaalmas', 'Dunaszentmiklos', 'Etyck' and 'Pazmand' should read respectively: 'MÃ ³r', 'DunaalmÃ ¡s', 'DunaszentmiklÃ ³s', 'Etyek' and 'PÃ ¡zmÃ ¡nd'; (c) In point 4 the names: 'Demoszlo', 'Urerdo', 'Andornaktalya', 'Nagytalya', 'Varhegy', 'Szentistvan' and 'Sarhegy' should read respectively: 'DomoszlÃ ³', 'UrerdÃ ³', 'AndornaktÃ ¡lya', 'NagytÃ ¡lya', 'VÃ ¡rhegy', 'SzentistvÃ ¡n' and 'SÃ ¡rhegy'; (d) In point 5 the names: 'Mad', 'Talya', 'Herczegkut' and 'Bodrogkeresztur' should read respectively: 'MÃ ¡d', 'TÃ ¡llya', 'HercegkÃ ºt' and 'BodrogkeresztÃ ºr'. 4. Point 18. (CZECHOSLOVAKIA) is replaced by: '18. CZECHOSLOVAKIA Wines bearing one of the following names of the wine-growing region or sub-region of origin - Cechy-Melnik - JiznÃ ­ Morava-Mutenice - Znojmo-Mikulov - Hustopece-HodonÃ ­n - Bzenec-StrÃ ¡znice - MalÃ © Karpaty - Pezinok - Bratislava-Raca - Modra - Svaty Jur - Nitra - Hlohovec-Trnava - PodunajskÃ ¡ oblast - Skalica-ZÃ ¡horie - Modry Kamen - VychodnÃ © Slovensko-Kosice - SlovenskÃ © NovÃ © Mesto'. III. Annex IV is hereby amended as follows: 1. In point 3. (ARGENTINA): (a) the following names of varieties accepted in the Community are supplemented by the following synonyms: List of varieties accepted in the Community Accepted synonyms 'Malbec Malbeck - Malbek Muscat blanc Moscatel blanco Moscatel Sanjuanino Pinot negro Pinot noir Syrah Sirah TorrontÃ ©s TorrontÃ ©s sanjuanino' (b) The following names are added: List of varieties accepted in the Community 'Bonarda Caberinta Canari Cereza Loca blanca Pedro Ximenez Petit Verdot' 2. In point 11 (HUNGARY) the name 'Creata' is deleted from the column headed 'List of varieties accepted in the Community', and the name 'Zackelweiss' is deleted from the column headed 'Accepted synonyms'. 3. Point 18. (CZECHOSLOVAKIA) shall read as follows: List of varieties accepted in the Community Accepted synonyms '18. CZECHOSLOVAKIA Pinot blanc Pinot gris Pinot noir Cabernet Sauvignon Dievcie hrozno Feteasca regale Frankovka Furmint Gewuerztraminer KlastornÃ © cervenÃ © Limbassky SilnÃ ¡n Lipovina Mopr Muscat Ottonel Muskat zlty Mueller-Thurgau NeuburskÃ © NietranskÃ © knieza bielÃ © NietranskÃ © knieza cervenÃ © PezinskÃ © zÃ ¡meckÃ © PortugalskÃ © modrÃ © Rizling rynsky Rheinriesling Rizling vlassky Rizling italsky RulandskÃ © Rulaender Sauvignon Silvan Sylvaner (gruener) Svatopetersky rizling VavrineckÃ © cervenÃ © St. Laurent/SvatovavrineckÃ © VeltlinskÃ © zelenÃ © Gruener Veltliner VeltlinskÃ © cervenÃ © Veltliner rot Vinodar biÃ ©lÃ © Vinodar cervenÃ © Zweigeltrebe Irsay Oliver' IV. The following paragraph is added to Annex V: '3. List of French quality wines psr which may be presented in bottles of the "Clavelin" type: "Yellow" wines with the following four designations of origin: - CÃ ´te du Jura - Arbois - L'Etoile - ChÃ ¢teau Chalon.'.